       Case 2:18-cv-00808-KOB Document 59 Filed 06/25/20 Page 1 of 10                      FILED
                                                                                  2020 Jun-25 PM 02:40
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

BARBARA MURDOCK,                          ]
                                          ]
      Plaintiff,                          ]
                                          ]
v.                                        ]   CIVIL ACTION NO.
                                          ]   2:18-CV-00808-KOB
BIRMINGHAM JEFFERSON                      ]
COUNTY TRANSIT AUTHORITY,                 ]
                                          ]
      Defendant.                          ]

                          MEMORANDUM OPINION

      This matter comes before the court on Defendant Birmingham Jefferson

County Transit Authority’s motion to dismiss or, in the alternative, for summary

judgment, (doc. 45), and renewed motion to dismiss or, in the alternative, for

summary judgment, (doc. 53). The BJCTA seeks dismissal of Plaintiff Barbara

Murdock’s amended complaint under Federal Rule of Civil Procedure 12(b)(1) for

lack of jurisdiction because standing to pursue the cause of action now belongs

solely to a bankruptcy trustee who has failed to appear in this case. Ms. Murdock

argues that she has standing to pursue her case because the bankruptcy trustee has

abandoned the case as an asset of the bankruptcy estate.

      Because Ms. Murdock fails to meet her burden of showing that the

bankruptcy trustee has actually abandoned her case, as required to show standing

and confer jurisdiction, the court will grant the BJCTA’s motion to dismiss and

                                         1
       Case 2:18-cv-00808-KOB Document 59 Filed 06/25/20 Page 2 of 10




renewed motion to dismiss.

      I.     Factual Background

      In 2018, Ms. Murdock filed the instant complaint, which she later amended,

against the BJCTA. (Doc. 1). Ms. Murdock’s amended complaint alleges

employment discrimination based on gender and age. (Doc. 26). In September of

2019, while her discrimination case was pending, Ms. Murdock filed a petition for

Chapter 7 bankruptcy; she listed the instant suit as one of her assets. The

bankruptcy court appointed a bankruptcy trustee and subsequently entered an order

of discharge on January 10, 2020.

       On February 27, 2020, after Ms. Murdock had filed for bankruptcy, the

BJCTA moved to dismiss her complaint because she no longer had the necessary

standing to support this court’s subject matter jurisdiction over her case. (Doc.

45). Ms. Murdock failed to file a response or demonstrate action by the

bankruptcy trustee, so the BJCTA renewed its motion to dismiss. (Doc. 53).

      This court entered an order to show cause why it should not dismiss Ms.

Murdock’s case based on lack of standing. (Doc. 54). Ms. Murdock filed a

response stating that she had standing because the bankruptcy trustee was “not

pursuing the matter further.” (Doc. 57 at 2). Ms. Murdock included an email to

that effect. (Doc. 57-1). The BJCTA then filed a reply arguing that Ms. Murdock

had not adequately shown that standing had reverted to her. (Doc. 58).


                                          2
        Case 2:18-cv-00808-KOB Document 59 Filed 06/25/20 Page 3 of 10




      II.    STANDARD OF REVIEW

      The BJCTA styles its motions as motions to dismiss under Fed. R. Civ. P.

12(b)(1) or, in the alternative, for summary judgment under Fed. R. Civ. P. 56.

Before analyzing the issues at hand, the court must determine which standard of

review applies.

      Federal Rule of Civil Procedure 12(b)(1) authorizes motions to dismiss

where the court lacks subject matter jurisdiction over a case. Fed. R. Civ. P.

12(b)(1). Because courts lack subject matter jurisdiction where standing does not

exist, dismissals for lack of standing fall within the purview of dismissals for lack

of jurisdiction under Fed. R. Civ. P. 12(b)(1). Cone Corp. v. Fla. Dep't. of

Transp., 921 F.2d 1190, 1203 n. 42 (11th Cir. 1991).

      Rule 12(b)(1) motions can come in two forms. Lawrence v. Dunbar, 919

F.2d 1525, 1529 (11th Cir. 1990). Facial attacks to jurisdiction require the court to

assess whether a plaintiff has alleged a sufficient basis for subject matter

jurisdiction in her complaint; but factual attacks—which question the existence of

subject matter jurisdiction based on matters outside of the pleadings—allow the

court to look beyond the complaint and examine extrinsic evidence regarding

jurisdiction. Id.

      When deciding a factual challenge under Rule 12(b)(1), the court may

consider conflicting evidence and decide factual issues that affect jurisdiction.


                                           3
        Case 2:18-cv-00808-KOB Document 59 Filed 06/25/20 Page 4 of 10




Colonial Pipeline Co. v. Collins, 921 F.2d 1237, 1243 (11th Cir. 1991). Unlike

under a facial attack or a Fed. R. Civ. P. 12(b)(6) motion, when a defendant raises

a factual attack to subject matter jurisdiction under Rule 12(b)(1), “no presumptive

truthfulness attaches to plaintiff’s allegations, and the existence of disputed

material facts will not preclude the trial court from evaluating for itself the merits

of the jurisdictional issue.” Morrison v. Amway Corp., 323 F.3d 920, 925 (11th

Cir. 2003) (quoting Lawrence, 919 F.2d at 1529). Where a defendant factually

challenges subject matter jurisdiction “the burden is on the plaintiff to prove that

jurisdiction exists.” OSI, Inc. v. United States, 285 F.3d 947, 951 (11th Cir. 2002).

      Because the BJCTA makes a factual attack on Ms. Murdock’s standing—

and, consequently, this court’s jurisdiction—based on information outside of the

complaint, this court will consider the BJCTA’s motion as a motion to dismiss

under Rule 12(b)(1). As such, the court can consider matters outside of the

pleadings to determine whether jurisdiction exists; further, Ms. Murdock bears the

burden of proving jurisdiction and her unsupported assertions carry no

presumption of truth. OSI, Inc., 285 F.3d at 951; Lawrence, 919 F.2d at 1529;

Morrison, 323 F.3d at 925.

      III.   DISCUSSION

      In its motion to dismiss, the BJCTA argues that the court must dismiss Ms.

Murdock’s complaint for lack of jurisdiction because Ms. Murdock no longer has


                                           4
          Case 2:18-cv-00808-KOB Document 59 Filed 06/25/20 Page 5 of 10




standing. (Doc. 45). The BJCTA asserts that, when Ms. Murdock filed for

bankruptcy, her bankruptcy trustee became the only person with standing to pursue

this case. The BJCTA attaches Ms. Murdock’s Chapter 7 bankruptcy petition,

filed on September 26, 2019. (Doc. 46-1 at 7). The BJCTA also included Ms.

Murdock’s schedule of assets including the instant lawsuit, a document showing

Sonya Salkin Slott as the bankruptcy trustee, and an order of discharge of

bankruptcy—which states that it does not close the bankruptcy case. (Doc. 46-2–

46-4).

         In response to this court’s order to show cause, Ms. Murdock responds that

the bankruptcy trustee has abandoned this lawsuit, so both possession of the

lawsuit and standing revert to Ms. Murdock. (Doc. 57). As supporting evidence,

Ms. Murdock includes an email from a representative from the bankruptcy

trustee’s law firm stating that “our office closed the bankruptcy file without further

administration. The Trustee is not pursuing this matter further.” (Doc. 57-1 at 2).

She does not include clear evidence that the trustee took affirmative action to

technically abandon the case or evidence that the bankruptcy court has closed the

bankruptcy case.

         The BJCTA replies that Ms. Murdock failed to make the requisite showing

that the bankruptcy trustee has actually abandoned the claim, so Ms. Murdock still

lacks standing and the court lacks jurisdiction over her complaint.


                                           5
       Case 2:18-cv-00808-KOB Document 59 Filed 06/25/20 Page 6 of 10




      In this case, Ms. Murdock has not presented the court with enough

information to meet her burden of showing jurisdiction under Rule 12(b)(1) by

showing actual abandonment by the bankruptcy trustee and reversion of standing

to Ms. Murdock. See OSI, Inc., 285 F.3d at 951. Standing presents a threshold

jurisdictional matter that courts must independently consider before progressing to

the merits of a case. Bochese v. Town of Ponce Inlet, 405 F.3d 964, 974 (11th Cir.

2005). To have standing supporting jurisdiction, a litigant must have a judicially

cognizable interest and stake in the outcome of the case and must “seek relief for

an injury that affects him in a ‘personal and individual way.’” Hollingsworth v.

Perry, 570 U.S. 693, 705–06 (2013) (quoting Lujan v. Defenders of Wildlife, 504

U.S. 555, 560 n.1 (1992)).

      When a debtor files a Chapter 7 bankruptcy petition, her assets—subject to

certain limited exemptions—immediately transfer to a bankruptcy estate

administered by a bankruptcy trustee. Slater v. United States Steel Corp., 871 F.3d

1174, 1179 (11th Cir. 2017) (en banc) (citing 11 U.S.C. § 541(a)(1)). Generally,

“[b]ecause a Chapter 7 debtor forfeits his prepetition assets to the estate, only the

Chapter 7 trustee, not the debtor, has standing to pursue a civil legal claim.” Id. at

1180 (citing Parker v. Wendy's Int'l, Inc., 365 F.3d 1268, 1272 (11th Cir. 2004)).

The debtor cedes all standing to bring claims to the trustee “unless the asset is

abandoned back to the debtor pursuant to § 554 of the Bankruptcy Code,” which


                                           6
          Case 2:18-cv-00808-KOB Document 59 Filed 06/25/20 Page 7 of 10




returns standing to the debtor. Parker, 365 F.3d at 1272 (citing 11 U.S.C. § 554).

Section 554 of the Bankruptcy Code specifically sets forth the necessary

prerequisites for abandonment of an asset of the bankruptcy estate. See 11 U.S.C.

§ 554.

         In this case, Ms. Murdock filed her complaint and then filed for Chapter 7

bankruptcy, listing the instant suit in her schedule of assets. When she filed her

bankruptcy petition, the bankruptcy trustee took possession and control of the

instant prepetition complaint. See Slater, 871 F.3d at 1179. Standing

automatically transferred from Ms. Murdock solely to the trustee, who has not

taken any action in this case. See id. at 1180. Thus, barring intervening

circumstances, Ms. Murdock lacks standing.

         Ms. Murdock argues that such intervening circumstances exist because the

bankruptcy trustee abandoned the lawsuit, so possession and standing reverted to

Ms. Murdock. See id. Ms. Murdock’s only supporting evidence comes in the form

of an email from someone other than the trustee stating that the bankruptcy

trustee’s law firm had “closed the bankruptcy file without further administration”

and was not “pursuing this matter further.” (Doc. 57-1 at 2). This evidence does

not suffice to show that the trustee abandoned the claim under § 554 of the

bankruptcy code, nor does it sufficiently meet her burden to demonstrate standing

and jurisdiction.


                                           7
       Case 2:18-cv-00808-KOB Document 59 Filed 06/25/20 Page 8 of 10




      Multiple methods exist for a bankruptcy trustee to abandon an asset of the

estate to the debtor. Section 554 of the Bankruptcy Code states:

      (a) After notice and a hearing, the trustee may abandon any property
      of the estate that is burdensome to the estate or that is of
      inconsequential value and benefit to the estate.
      (b) On request of a party in interest and after notice and a hearing, the
      court may order the trustee to abandon any property of the estate that
      is burdensome to the estate or that is of inconsequential value and
      benefit to the estate.
      (c) Unless the court orders otherwise, any property scheduled under
      section 521(a)(1) of this title not otherwise administered at the time of
      the closing of a case is abandoned to the debtor and administered for
      purposes of section 350 of this title.
      (d) Unless the court orders otherwise, property of the estate that is not
      abandoned under this section and that is not administered in the case
      remains property of the estate.

11 U.S.C. § 554.

      Ms. Murdock has not met her burden of showing jurisdiction because she

has not provided to the court enough information to show that the bankruptcy

trustee technically abandoned the case and standing reverted to Ms. Murdock. See

OSI, Inc., 285 F.3d at 951; Parker, 365 F.3d at 1272. Ms. Murdock has not shown

any indication of notice and a hearing regarding her claim, as required for

abandonment of an asset under subsection (a) of § 554. See id. at § 554(a). She

also has not shown notice, a hearing, and an order from the court as required for

abandonment by subsection (b). See id. at §554(b).

      Additionally, Ms. Murdock has not shown the closure of her bankruptcy

case, which could allow the lawsuit to revert to her under subsection (c) of § 554.

                                          8
       Case 2:18-cv-00808-KOB Document 59 Filed 06/25/20 Page 9 of 10




See id. at §554(c). The Bankruptcy Code states that “[a]fter an estate is fully

administered and the court has discharged the trustee, the court shall close the

case.” 11 U.S.C. § 350. Here, Ms. Murdock’s submitted evidence does not clearly

indicate that those prerequisites have occurred. The email Ms. Murdock attached

to her response says merely that the trustee’s law firm has closed the file and is not

planning to pursue the matter further. (Doc. 57-1 at 2). That language fails to

mention anything about official discharge as trustee or closure of the case by the

bankruptcy court.

      Further, the discharge order for Ms. Murdock’s bankruptcy, which the

BJCTA attached to its motion to dismiss, did not close Ms. Murdock’s bankruptcy

case. The order of discharge attached to the BJCTA’s motion to dismiss explicitly

states “this order does not close or dismiss the case.” (Doc. 46-4 at 2); see also

Miller v. Shallowford Cmty. Hosp., Inc., 767 F.2d 1556, 1558 (11th Cir. 1985)

(noting different dates for discharge and closure of a bankruptcy proceeding); In re

Killmer, 513 B.R. 41, 50 (Bankr. S.D.N.Y. 2014) (stating that “[w]hile the

discharge is entered near the end of a majority of cases, the discharge does not end,

close, or terminate a bankruptcy case). Thus, the evidence before the court does

not show the closure of Ms. Murdock’s bankruptcy case, which could demonstrate

abandonment of this lawsuit by the bankruptcy trustee under § 554 of the

Bankruptcy Code.


                                          9
       Case 2:18-cv-00808-KOB Document 59 Filed 06/25/20 Page 10 of 10




      Because Ms. Murdock has not shown that the bankruptcy case is closed, a

notice and hearing, or a court order, she has not shown that the trustee abandoned

the instant lawsuit as an asset of her bankruptcy estate. See 11 U.S.C. § 554.

Therefore, she has not shown that control of the claim reverted to her or that she

has standing to pursue this prepetition claim. See Slater, 871 F.3d at 1180.

Because of her failure to provide the court with the requisite information to

adequately rebut the BJCTA’s assertion that she lacks standing, Ms. Murdock has

not met her burden of showing that this court has subject matter jurisdiction over

this case. See OSI, Inc., 285 F.3d at 951; Cone Corp., 921 F.2d at 1203 n. 42. The

failure to meet that burden proves fatal to her complaint.

      Accordingly, the court will GRANT the BJCTA’s motion to dismiss and

renewed motion to dismiss. The court will DISMISS Ms. Murdock’s complaint

for lack of subject matter jurisdiction.

      DONE and ORDERED this 25th day of June, 2020.


                                           ____________________________________
                                           KARON OWEN BOWDRE
                                           UNITED STATES DISTRICT JUDGE




                                             10
